 Case 1:15-cv-00945-EGB Document 140 Filed 11/01/18 Page 1 of 2




      In the United States Court of Federal Claims
                                 No. 15-945C
                          (Filed: November 1, 2018)

**************************

4DD HOLDINGS, LLC, and
T4 DATA GROUP, LLC,

                             Plaintiffs,

v.

THE UNITED STATES,

                             Defendant,

       and

IMMIX TECHNOLOGY, INC.,

                             Third-Party.

**************************

                                    ORDER

       The court denies non-party Systems Made Simple, Inc.’s (“SMS”)
October 9, 2018 motion for a protective order and for sanctions for the
reasons stated during the October 25 and November 1 status conferences. We
modify our protective order dated January 5, 2018, as follows: plaintiffs are
permitted to issue a new subpoena to SMS consistent with the instructions
given during the November 1 status conference.

        We extend the fact discovery deadline in our August 30, 2018
scheduling order by one month to December 14, 2018, and extend all other
deadlines that follow the fact discovery deadline by one month. To update
the court on the status of discovery, the court directs plaintiffs to file a joint
status report on behalf of the parties on or before December 7, 2018.
Case 1:15-cv-00945-EGB Document 140 Filed 11/01/18 Page 2 of 2



                                  s/Eric G. Bruggink
                                  ERIC G. BRUGGINK
                                  Senior Judge




                              2
